DETAILED ACTION
This Office Action is in response to RCE filed April 7, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “power device” recited in claim 1 must be shown or the feature canceled from the claim, because (a) Applicant appears to argue in the REMARKS filed April 7, 2021 that the claimed power device is critical and essential to the practice of the claimed invention even though the claimed invention is directed to a wide-gap semiconductor substrate, and (b) however, Applicant did not show any specific structure or structures of the power device.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yeduru et al. (US 9,589,880) in view of Yoshida et al. (US 2008/0076334)
In the below prior art rejection, the claim limitations “for forming a power device thereon” and “prior to formation of the power device on the first substrate region” specify intended uses or fields of use, and are treated as non-limiting since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).

Regarding claim 1, Yeduru et al. disclose a wide-gap semiconductor substrate as a semiconductor substrate (wafer 102 above supporting structure 104 in Fig. 2) (col. 3, lines 3-8) for forming a power device thereon, which is directed to an intended use of the wide-gap semiconductor substrate 102 as discussed above, the semiconductor substrate having: a first substrate region (206) as an inner region having a first thickness (H1); and a second substrate region (208) surrounding an outer periphery of the first substrate region and having a second thickness (H1 + T1) greater than the first thickness, wherein the semiconductor substrate (102) is a wide-gap semiconductor substrate (SiC or GaN) prior to formation of the power device on the first substrate region, which is directed to an intended use of the wafer 102 as discussed above.
Yeduru et al. differ from the claimed invention by not showing that the first thickness of the first substrate region is not less than 10 µm and not more than 50 µm, and the second substrate region is formed to have the second thickness of 100 µm to 350 µm and set to have a radial width of 1 mm to 10 mm.
Yeduru et al. further disclose that the first thickness (T1) of the first substrate region (206) can be less than or equal to 50 µm, or less than or equal to 20 µm (col. 10, lines 12-18), which would overlap with the claimed first thickness, and the second substrate region (208) is formed to have the second thickness of equal to or greater than 200 µm (col. 7, lines 7-19), which would overlap with the claimed second thickness.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the wide-gap semiconductor substrate disclosed by Yeduru et al. can comprise the claimed first and second thickness, because (a) the first and second thickness disclosed by Yeduru et al. respectively overlaps with the claimed first and second thickness, (b) the first and second thickness should be controlled and optimized to obtain a semiconductor substrate having a desired mechanical strength for forming semiconductor devices on it, while controlling the overall device thickness, and (c) the claim is prima facie obvious without showing that the claimed ranges of the first and second thickness achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).
Further regarding claim 1, Yeduru et al. differ from the claimed invention by not showing that the second substrate region is set to have a radial width of 1 mm to 10 mm.
Yoshida et al. disclose a semiconductor substrate (Fig. 6) comprising a second substrate region (5A) set to have a radial width of 1 mm to 10 mm ([0059]).
Since both Yeduru et al. and Yoshida et al. teach a semiconductor substrate, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the second substrate region disclosed by Yeduru et al. can be set to have a radial width of 1 mm to 10 mm, because (a) the radial width of the second substrate region would be correlated with the diameter of the substrate, and thus can be in the claimed range depending on the diameter of the substrate, (b) also, the radial width of the second substrate region can be controlled and optimized to avoid a notch 6 shown in Fig. 6 of Yoshida et al., (c) the radial width of the second substrate region should be controlled and optimized to accommodate more semiconductor devices, while maintaining the rigidity and mechanical strength of the second substrate region, (d) Yoshida et al. disclose a radial width of the second substrate region overlapping with the claimed range, and thus one of ordinary skill in the art can try the radial width disclosed by Yoshida et al. to obtain a desired substrate area for a device formation, and (e) the claim is prima facie obvious without showing that the claimed range of the radial width achieves unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).
Regarding claim 3, Yeduru et al. in view of Yoshida et al. differ from the claimed invention by not showing that the wide-gap semiconductor substrate is made of 4H-SiC, 6H-SiC, or 3C-SiC.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the silicon carbide wafer 102 disclosed by Yeduru et al. can be made of 4H-SiC, 6H-SiC, or 3C-SiC, because (a) a polytype SiC of 4H-SiC or 6H-SiC, or a cubic SiC of 3C-SiC has been well-known and widely-used silicon carbide wafers that are readily available from wafer vendors due to their well-known thermal and electrical characteristics and relatively low costs, and (b) it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant's arguments filed April 7, 2022 have been fully considered but they are not persuasive, because (a) while the claimed invention is directed to a wide-gap semiconductor substrate that may be used for a semiconductor substrate for forming a power device thereon in the future, Applicant argues as if the power device is a part of the claimed invention, (b) in this case, without Applicant’s specifically claiming what the claimed power device is, and what can be construed as the claimed power device, the amended claim 1 would be indefinite since Applicant did not invent every single kind of power devices that have already been made and that will be made in the future, and any semiconductor device can be referred to as a power device depending on how the power device is defined, (c) as the Examiner noted above in current Office Action, the limitations reciting “power device” are directed to intended uses, (d) otherwise, the same wide-gap semiconductor substrate having exactly the same structures and sizes may or may not read on the claimed invention depending on what the person who is holding the wide-gap semiconductor substrate thinks about the potential usage of the wide-gap semiconductor substrate, (e) for example, if one thinks about using the wide-gap semiconductor substrate as a substrate for a power device at one moment, and then changes his mind to use the wide-gap semiconductor substrate as a substrate for a light-emitting device, it is not clear whether this wide-gap semiconductor substrate would read on the claimed invention, and (f) if arguendo the limitations directed to “power device” are critical and essential parts of the claimed invention, then Applicant should have originally disclosed and should be able to explain what the exact structure of the power device is that Applicant had in mind at the time of the invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lackner et al. (US 8,857,805)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. K./Primary Examiner, Art Unit 2815                 /JAY C KIM/                                                                          Primary Examiner, Art Unit 2815                                                              May 2, 2022